 


109 HR 5469 IH: Honest Income Disclosure Act
U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5469 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2006 
Mr. Gillmor (for himself and Mrs. Myrick) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require corporate income reported to the Internal Revenue Service to be included in annual reports to the Securities and Exchange Commission. 
 
 
1.Short titleThis Act may be cited as the Honest Income Disclosure Act. 
2.Reporting of tax income of publicly traded corporations 
(a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following: 
 
(m)Disclosure of income reported to the IRSNot later than 180 days after the date of enactment of the Honest Income Disclosure Act, the Commission shall revise the regulations under this section to require that each annual report required to be filed under this section include the income reported by the issuer to the Internal Revenue Service for the most recent taxable year. Such regulations shall require that such income be presented in a prominent location in each report and in a manner that permits a ready comparison of such income to income otherwise required to be included in such reports under regulations issued under this section. . 
(b)Requirements for the EDGAR systemThe Securities and Exchange Commission shall require that the information required to be filed with the Commission pursuant to regulations issued under the amendment made by subsection (a) be in a form and manner suitable for entry into the EDGAR system, and shall, immediately upon receipt of such information, make such information available via that system. 
 
